           Case 5:20-cv-00776-MHH Document 2 Filed 07/01/20 Page 1 of 5                  FILED
                                                                                 2020 Jul-01 PM 02:34
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION
 JUDITH THOMPSON, Trustee,                 )
                                           )
          Plaintiff,
                                           )
   vs.                                     )
                                                        5:20-mc-00776-LSC
                                           )
 GREGORY CARDWELL,
                                           )
          Defendant.                       )

                        MEMORANDUM OF OPINION AND ORDER

         Before the Court is the joint motion brought by Plaintiff Judith Thompson,

(“Plaintiff” or “Thompson”) and Defendant Gregory Cardwell (“Defendant” or

“Cardwell”) to withdraw the automatic reference to bankruptcy court and to

proceed in the district court. (Doc. 1.) For the reasons discussed below, the motion

is due to be granted.

 I.         BACKGROUND

         On March 16, 2020, Judith Thompson, the Trustee of the Bankruptcy Estate

of debtor GBC, Inc., (“GBC” or “Debtor”), commenced an adversary proceeding

against Cardwell. Thompson asserted a claim under the Alabama Fraudulent

Transfer Act and demanded a jury trial. Cardwell filed his answer on or about April

16, 2020.
           Case 5:20-cv-00776-MHH Document 2 Filed 07/01/20 Page 2 of 5




         On May 27, 2020, the Bankruptcy Court held a status conference and

indicated that withdrawing the reference from all related adversary proceedings

would be in the best interest of the court, the various related cases, and the parties.

That conference led to the joint motion being filed on June 3, 2020.

II.         STANDARD

         District courts possess “original and exclusive jurisdiction of all cases under

title 11.” 28 U.S.C. § 1334(a). However, district courts can provide that cases that

arise under title 11, arise in title 11, or relate to a case under title 11 may be referred

to the bankruptcy court of that district. 28 U.S.C. § 157(a). This Court has entered

a general order of reference automatically referring all such cases to the bankruptcy

judges for this district. See United States v. ILCO, Inc., 48 B.R. 1016, 1020 (N.D. Ala.

1985).

         Section 157(d) allows for the withdrawal of the general order of reference

under certain circumstances. Withdrawal may be either mandatory or permissive.

See 28 U.S.C. § 157(d). The parties have not argued that mandatory withdrawal is

applicable. Therefore, the Court shall only address whether permissive withdrawal

is appropriate.

         District courts may withdraw “in whole or in part any case or proceeding

referred under this section, on its own motion or on timely motion of any party, for


                                        Page 2 of 5
          Case 5:20-cv-00776-MHH Document 2 Filed 07/01/20 Page 3 of 5




cause shown.” 28 U.S.C. § 157(d). “The decision whether to withdraw the reference

is committed to the district court’s discretion.” Abrahams v. Phil–Con Serv., LLC,

No. 10–0326–WS–N, 2010 WL 4875581, at *3 (S.D. Ala. Nov. 23, 2010). In deciding

whether there is cause for withdrawal of a reference, this Court must “consider such

goals as advancing uniformity in bankruptcy administration, decreasing forum

shopping and confusion, promoting the economical use of the parties’ resources, and

facilitating the bankruptcy process.” In re Simmons, 200 F.3d 738, 742 (11th Cir.

2000) (quoting In re Parklane/Atl. Joint Venture, 927 F.2d 532, 536 n.5 (11th Cir.

1991)). “Additional factors include: (1) whether the claim is core or non-core; (2)

efficient use of judicial resources; (3) a jury demand; and (4) prevention of delay.”

In re Childs, 342 B.R. 823, 827 (M.D. Ala. 2006).

   III.   DISCUSSION

      After considering the relevant factors, this Court, in its discretion, grants the

parties’ motion and withdraws this case from the general order of reference. First,

Plaintiff has made a jury demand and also seeks compensatory damages, which are

generally decided by a jury. See Burns v. Lawther, 53 F.3d 1237, 1240 (11th Cir. 1995)

(observing that the Seventh Amendment’s “right to a jury trial [is] fundamental,

[and] courts must indulge every reasonable presumption against waiver”); see also

Feltner v. Columbia Pictures Television, Inc., 523 U.S. 340, 352 (1998) (recognizing the


                                       Page 3 of 5
          Case 5:20-cv-00776-MHH Document 2 Filed 07/01/20 Page 4 of 5




general rule that monetary relief is legal in nature, and that such claims give rise to a

right to trial by jury). Because the parties have a fundamental right to a jury trial on

these issues, this counsels in favor of allowing the withdrawal to preserve that right.

See In re Small, No. 11-00169, 2011 WL 7645816, at *2 (Bankr. S.D. Ala. Nov. 22,

2011) (recommending withdrawal of the reference because plaintiff made jury

demand and sought compensatory and punitive damages); see also McGregor v. Asset

Acceptance, LLC, No. 1:15–mc–00143–RDP, 2015 WL 3751986, at *3 (N.D. Ala. June

16, 2015) (explaining that plaintiff’s jury demand weighs in favor of granting

withdrawal of the reference).

      Additionally, Plaintiff asserts a claim under the Alabama Fraudulent Transfer

Act, which could require the Bankruptcy Court to interpret a non-Code statute in

deciding the claim. Cf. McGregor, 2015 WL 3751986, at *3 (likelihood that court

would have to interpret non-Code statute is a factor in favor of granting withdrawal).

Since a non-Code statute will likely have to be interpreted, withdrawing the

adversary proceeding is in the economic interest of both the parties and the judicial

system.

      Finally, this withdrawal was recommended by the Bankruptcy Court. This

recommendation demonstrates that there is no concern about upsetting the

uniformity of bankruptcy laws. Additionally, the adversary proceeding has not gone


                                       Page 4 of 5
        Case 5:20-cv-00776-MHH Document 2 Filed 07/01/20 Page 5 of 5




far in the Bankruptcy Court, and withdrawal does not appear to be an attempt to

delay the proceedings. There is also no allegation or evidence that the parties are

forum shopping; instead, it appears that both parties are seeking the most efficient

means to resolve their dispute. While none of these factors alone is dispositive,

combined the parties have demonstrated that it is appropriate for the Court to

exercise its discretion and withdraw the case. See id. (granting withdrawal of

reference based on a combination of factors). Accordingly, the parties’ motion is due

to be granted.

IV.      CONCLUSION

      For the reasons stated above, the parties’ motion to withdraw the general

order of reference (doc. 1) is GRANTED. This adversary proceeding (No. 20-

80035-CRJ) is WITHDRAWN from the Bankruptcy Court for the Northern District

of Alabama, Northeastern Division. The Clerk of the Court is DIRECTED to assign

this case as a civil action and randomly assign the case to a judge who draws cases

from that division.

      DONE and ORDERED on July 1, 2020.



                                           _____________________________
                                                     L. Scott Coogler
                                                United States District Judge
                                                                                199335




                                     Page 5 of 5
